693 S.E.2d 355 (2010)
STATE
v.
Gary Frances MELLO.
No. 490A09.
Supreme Court of North Carolina.
February 4, 2010.
James R. Glover, Chapel Hill, for Gary Frances Mello.
Derrick Mertz, Assistant Attorney General, for State of NC.
The following order has been entered on the motion filed on the 3rd of February 2010 by State of NC for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 4th of February 2010."
*356 State of NC shall have up to and including the 12th day of February 2010 to file and serve his/her brief with this Court.